                                                               JS-6
 1

 2                                                                        g


 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                          WESTERN DIVISION LOS ANGELES
11

12   WELLS FARGO BANK, NATIONAL              No.: 2:20-cv-06191-DSF-JEM
     ASSOCIATION,
13                Plaintiff,
                                             JUDGMENT
14         v.
15   KURT ORBAN PARTNERS, LLC, a
     California limited liability company;
16   KURT MATTHEW ORBAN, an
     individual,
17

18                            Defendants.
19

20

21

22

23

24

25

26

27

28


                                        JUDGMENT
 1         The Court having granted Plaintiff’s Motion and Petition to Confirm
 2   Arbitration Award:                                                                         g


 3

 4         IT IS ORDERED, ADJUDGED, AND DECREED that Judgment is entered in
 5   favor of Wells Fargo Bank, National Association and against Kurt Orban Partners
 6   LLC in the following amounts:
 7

 8         1.     $65,887,650.12 as of March 22, 2021, and all interest (which includes
 9   default interest) that accrued thereafter at a rate of 8.5% per annum until the entry of
10   judgment, plus
11         2.     $248,483.34 in fees and costs incurred by Wells Fargo Bank, National
12   Association to the American Arbitration Association, plus
13         3.     $610,985.94 in attorneys’ fees and costs, plus
14         4.     Post-judgment interest pursuant to 28 U.S.C. Section 1961.
15

16         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Judgment is
17   entered in favor of Wells Fargo Bank, National Association and against Kurt Matthew
18   Orban in the amount of $17,000,000.
19

20   DATED: May 19, 2021.
21

22

23
                                             By
24                                                Hon. Dale S. Fischer
                                                  United States District Judge
25

26

27

28
                                                  -1-
                                           JUDGMENT
